Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a response to the amendment filed 11/29/2021.  Claims 8 and 17 have been canceled and thus all rejections are withdrawn with respect to these claims.  Claims 1, 7, 9, and 13 have been amended.  

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues the intent of Van Voast et al. (US 2015/0258765) and the intent of the instant invention are completely different, and Van Voast et al. cannot check the bondability of an already cured surface or produce a well-bondable surface because it requires post-treatment.  However, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claim 1 merely recites a method for inspecting a joining surface and does not make any requirements as to the extent of bondability such an inspection must reveal, nor exclude surfaces that may have further treatment, since no further bonding without such treatment is recited.  Thus, even though the process of Van Voast et al. may be different from the process envisioned for the instant invention, if Van Voast et al. still reads on the claim as written, 
Applicant argues the peeling of a peel ply as in Van Voast et al. is not a guarantee of good adhesiveness.  However, the claim recites nothing about good adhesiveness.  The claim merely requires an inspection of a bonding surface and Van Voast et al. teaches the presence of marking agent is for the purpose of subsequent visual inspection, which is all that is required.  Nothing in the claim indicates the inspection must be for a bonding surface with any particular qualities.  Instead, any qualitative inspection of the surface suffices.  Here, the quality being inspected is the presence of residue.  Nothing in the claim states the inspection reveals a “guarantee of adhesiveness.” 
Likewise, Applicant argues “no adhesive bond is tested,” but again fails to indicate why this distinguishes the claim language from Van Voast et al. since nothing in the claim indicates testing an adhesive bond.  Van Voast et al. clearly does a visual qualitative inspection of the fracture pattern of marking agent to determine residue and it is unclear why this does not read on the inspection of a joining surface as claimed.  
Applicant state Van Voast et al. teaching co-curing of the peel ply and surface and argues this means there is no boundary surface to test.  Even if so, it is unclear why this matters since all that is required is bonding, curing, removal, and inspection of the fracture pattern for a qualitative evaluation.  Van Voast et al. would appear to have all these steps and the claim would appear to leave out many of the aspects that appear to be critical to the instant process.  Examiner further notes nothing in the claim mandates the substrate as a solid that cannot be an uncured material.

Applicant argues Raecker et al. doesn’t teach qualitative evaluation because the removal indicates failure below a certain threshold.  However, Examiner submits a rating of “good” or “bad” based off the force required for removal is a qualitative inspection of whether or not the test bond meets required bonding strength.  It is unclear why “qualitative” need be any more specific that evaluating some quality, here the quality of suitable bond strength.  Raecker et al. uses the force for removal to evaluate this quality just as the claim recites.
Examiner agrees Raecker et al. doesn’t explicitly teach an open pored textile.  However, this is merely woven fabric, which is standard in composites such as in Raecker et al. and inevitably would have been used in the sample for such composites since the same materials should be used (see evidence below).  Any sample having reinforcement that is woven is a reinforcement that is an open pore sheet-like textile.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites applying engineering material to the adhesive primer and also using adhesive material applied to the adhesive primer for joining the structural element.  It is unclear how the engineering material and the adhesive material are related, if at all.  Further, Claim 15 recites the engineering material is “an adhesive material.”  It is unclear if this is the same “adhesive material” referenced in claim 13 or a different adhesive material.  For example, it is unclear if the adhesive material applied directly to the primer must then be covered with a second adhesive layer since both an adhesive material and an engineering material that is an adhesive material must be applied, or if the adhesive material directly applied is the engineering material.  Since the specification only teaches applying adhesive once to join the structural element, Examiner has assumed the engineering material is the adhesive material in Claim 13.  If this is the case, Applicant should state the “engineering material” not the “adhesive material” is applied directly to the adhesive primer because the engineering material is not specified as an adhesive material until Claim 15.  If Applicant desires stating the adhesive material in Claim 13, it should not be re-introduced in Claim 15.  Applicant should properly define terminology when related and use proper antecedent basis for clarity.
The remaining claims are rejected as being dependent on an indefinite claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Voast et al. (US 2015/0258765).
Regarding Claims 1 and 5, Van Voast et al. teaches a method for inspecting a joining surface (See Abstract, wherein a peel ply includes a marking agent for inspection of a joining surface), comprising:
providing an open-pored sheetlike text textile [14] which comprises a fiber material and an adhesive primer (See page 2, paragraph [0037], wherein the peel ply is a material formed from a fabric sheet, has a test marker agent thereon and is impregnated with a curable resin and thus is a thus is a sheetlike test textile; and note any curable resin that can facility adhesive bonding is an adhesive primer; further see page 3, paragraph [0038], teaching the fabric layer, i.e. the sheetlike textile, may be a woven fabric, which would have open pores between the warp and weft yarns);
applying the sheetlike textile to the joining surface [28] of a substrate [12] to which a structural element is to be adhered (See page 1, paragraph [0005], wherein the peel ply is applied to a surface to be bonded), so that the adhesive primer makes contact with the joining surface (See page 3, paragraph [0040], wherein the resin impregnating the peel ply is clearly brought into contact with the resin of the joining surface);
at least partially curing the adhesive primer to connect the sheetlike textile [14] to the substrate [12] (See page 2, paragraph [0023], wherein the impregnated resin is cured to form a cured adhesive primer bonded to the substrate [12]);
removing the sheetlike textile [14] after curing (See page 2, paragraph [0024]);
and inspecting the joining surface by qualitative evaluation of a fracture pattern (See page 2, paragraph [0026] and page4, paragraph [0050], wherein the removal creates a fracture line, i.e. fracture pattern, that is then inspected qualitatively to evaluate the existence of residue and is defect-free if there is no reside; and note is reasonably to state reside creates a nonuniform pattern that is only uniform when there is no reside).
Regarding Claims 2-3, Van Voast et al. teaches the substrate [14] comprising a fiber and matrix polymer material (See page 2, paragraphs [0030]-[0032]).
Regarding Claim 11, Van Voast et al. implies the matrix curing described may be full or partial curing (See page 2, paragraph [0032]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raeckers et al. (US 2016/0033388) in view of Lang (US 5,323,170).
Regarding Claims 1, 4, 6 and 11, Raeckers et al. teaches a method for inspecting a joining surface (See page 1, paragraph [0007], wherein test is done to inspect a surface to be joined), comprising:
providing a sheetlike test textile [5] which comprises a fiber material and an adhesive primer [6] (See Fig. and page 1, paragraphs [0002] and [0015], wherein the sample element [5] is for tests, is shown to be sheetlike and is made of the same material as the part to be joined, i.e. fiber-reinforced plastic; Examiner submits this sheetlike material comprising fibers is reasonably considered a textile and thus the sample element and adhesive [6] are the sheetlike test textile as claimed; note any curable resin capable of enhancing bonding is reasonably considered an adhesive primer);
applying the sheetlike textile to the joining surface [2] of a substrate [1] to which a structural element is to be adhered so that the adhesive primer makes contact with the joining surface (See Fig. and page 1, paragraphs [0007] and [0015], wherein a surface that it to be bonded with a separate component, i.e. a structural element, has the sample element [5] applied thereon);
at least partially curing the adhesive primer [6] to connect the sheetlike textile [5] to the substrate [1] (See page 2, paragraph [0017], wherein the adhesive [6] is cured to form a cured adhesive primer bonded to the substrate [1]);
removing the sheetlike textile [5] after curing (See page 2, paragraph [0028], note a complete cure is implied);
and inspecting the joining surface by qualitative evaluation of a removal force for removal of the sheetlike textile [5] (See page 2, paragraph [0017], wherein an evaluation is made as force is applied up to a pre-defined threshold limit to make a qualitative inspection of the joining surface as to its fracture toughness relative to the adhesive; note any force above the pre-defined threshold vale may be considered a “complete attachment” as in Claim 4 and within the “designated range” as in Claim 6 that renders the joining surface “defect free” relative to required bonding ability with the adhesive; note breaking away below the threshold force is reasonably considered an “incomplete attachment” and a defect).
Raecker et al. teaches the sample is a fiber reinforced plastic for a fuselage, but is silent as to the identity of the fiber, i.e. the sheet-like test textile [5].  However, it would have been implicit or at least obvious that the reinforcement material is a reinforcement material such as is typically used for such applications.  Further, it is standard and well-known for the reinforcement material in fiber reinforced plastics for fuselage to be woven reinforcement (See, for example, Lang, col. 6, lines 11-23).  Thus, it would have been implicit the reinforcement material in Raecher et al. is woven, or at least obvious to a person having ordinary skill in the art at the time of invention to make it so.  As described above, a woven material is open pored, these pores inherent in the spaces formed between warps and wefts.
Regarding Claim 2-3, the part to be joined is fiber impregnated with polymeric matrix (See page 1, paragraph [0002], and note plastics are made from polymers).
Regarding Claim 12, Raeckers et al. teaches spacers [10] on the fiber material and at least somewhat contained in the adhesive (See page 2, paragraph [0016] and Fig.).

Claims 9, 11, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Voast et al. as applied to Claim 1 above.
Regarding Claim 9, Van Voast et al. teaches visual inspection may be performed by a machine that utilize automated visual inspection software, i.e. an image analysis unit that identifies reside, i.e. nonuniform, or no reside, i.e. uniform, fracture patterns (See page 5, paragraph [0064]).  Van Voast et al. is silent as to how the machine performs the visual inspection, but it would have been implied or at least would have been obvious to a person having ordinary skill that the device making the visual inspection must be or at least could have been some sort of camera.
Regarding Claim 11, Van Voast et al. implies the matrix curing described may be full or partial curing (See page 2, paragraph [0032]), and thus at the very least renders obvious that either partial or full curing may be suitable prior to removal.
Regarding Claims 13-15, Van Voast et al. doesn’t specifically teach the matrix impregnated in the peel ply remains on the joining surface after removal.  However, the impregnated matrix is a compatible matrix that is mixed with the substrate matrix and co-cured. Thus, it would have been apparent, if for example, the matrix was protruding from the peel ply upon joining such that much remained after mixing, co-curing and removing, that there would have been no negative effects, i.e. it would not have mattered if the matrix remaining at the top surface of the joining surface after peel ply removal came from the matrix in the substrate itself or from the peel ply (See page 2, paragraph [0024] and page 3, paragraph [0049], note “residue” as described in Van Voast et al. is particles or other remnants that is from the fibers of the fabric and is not co-cured matrix material; this is clear since the marking material is on the fibers of the peel ply itself and not in the matrix impregnating it, thus making it impossible to tell if cocured matrix from the peel ply remained after removal).  Examiner submits that matrix mixing is required to form a sufficient bond upon co-curing and thus it would appear likely if not inevitable that at least some matrix from the peel ply will remain on the cured surface following removal. Thus, it at least would have been obvious to a person having ordinary skill in the art at the time of invention to leave cured matrix from the peel ply, i.e. cured adhesive primer, on the surface of the substrate after removal of the peel ply, because doing so would have predictably occurred at least in some instances where there is excess matrix on the joining side of the peel ply or significant mixing, situations that would have predictably been suitable with no predictable negative effects while potentially forming an improved bond with more mixing.  Thus, since the cured adhesive primer matrix from the peel ply is mixed and co-cured with the surface, and since there is no reason to ensure at least some of said cured adhesive primer won’t remain on the surface after removal, it at least would have been obvious to a person having ordinary skill in the art at the time of invention to have utilized embodiments where some cured adhesive primer from the peel ply remains on the substrate after removal since ensuring this would never occur would likely increase the complexity of the process with no added benefit.
Further, since the peel ply prepares the surface of the substrate for bonding, implicitly some sort of resin bonding, i.e. adhesive bonding, so as to bond another composite part, i.e. a structural element (See page 1, paragraphs [0003]-[0005], and note it is abundantly clear the peel ply prepares the surface for some kind of adhesive bonding, whether it be with a distinct adhesive or an impregnated resin in a composite), it would have been obvious to a person having ordinary skill in the art at the time of invention to apply adhesive to the surface from which the peel ply is removed, including on any cured adhesive primer remaining thereon after removal of the peel ply, and  bonding the structural element via that adhesive. Note Claim 14 is rejected for the method as provided in Claim 2 above.
Regarding Claim 16, partial curing is taught as described in the rejection of Claim 11.  Examiner takes official notice that it would have been obvious to apply adhesive prior to full curing of the matrix because it would enable some degree of co-curing to form a stronger bond in certain circumstances when curable adhesive is subsequently applied.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raeckers et al. as applied to Claim 1, and further in view of Van Voast (US 2014/0326074) (hereinafter “Van Voast2”).
Regarding Claim 10, Raeckers et al. teaches the method of Claim 1 as described above.  Raeckers et al. teaches testing a bond but doesn’t teach conditioning as claimed.  However, it is common to condition a bond when performing a bond test in order to expose the bond to environmental conditions the eventual bond may experience (See, for example, Van Voast2, teaching heat or chemical exposure of test bonds for evaluation).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to condition the bond with heat because doing so would have predictably enabled a determination as to whether the bond could uphold the threshold force under this condition.

Allowable Subject Matter
Claim 7 is allowed. The prior art does not teach evaluating a uniform force profile to find a defect free inspection of a bond as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746